           Case 2:19-cv-00124-RFB-VCF Document 56 Filed 09/17/20 Page 1 of 4



 1   Warren R. Markowitz (NVSBar # 15166C/ NYS 4613220)
 2   The Markowitz Law Firm
     7260 W. Azure Dr, Suite 140-100
 3
     Las Vegas NV 89130
 4   Office: 702-749-5831 xt 100
 5
     Email: Warren@MarkowitzLawFirm.com
     on behalf of Plaintiff Gustavo Ramos,
 6   HDSP Inmate #91166
 7
                           UNITED STATES DISTRICT COURT
 8
                                DISTRICT OF NEVADA
 9

10   Gustavo Ramos
11
                          Plaintiff,                CASE #: 2:19-CV-00124-RFB-VCF
12   vs.
                                                   JOINT STIPULATION TO WITHDRAW
13                                                   DEFENSE MOTION TO COMPEL
     Clark County Detention Center, et al.
14

15                        Defendant(s)
16

17         On September 2, 2020, Defense Counsel for Naphcare filed a Motion to
18
     Compel compliance with discovery requests submitted to Plaintiff Gustavo Ramos.
19

20         On September 15, 2020 Counsel for Plaintiff and Counsel for Defendant
21
     Naphcare discussed the underlying causes of the delay in responding to the
22

23
     discovery requests including the limitations placed on contact with the Plaintiff due

24   to current government Covid-19 restrictions, the fact that the Plaintiff is not a
25
     native English speaker, the limits of the eye site of the Plaintiff, and the lack of
26

27   support to respond to the requests within the confines of the holding institution,
28



                                              - 1 -
          Case 2:19-cv-00124-RFB-VCF Document 56 Filed 09/17/20 Page 2 of 4



 1   and have jointly agreed to stipulate to withdraw the currently pending Defense
 2
     Motion to Compel, Docket #54.
 3

 4         The parties have agreed to work diligently to provide even limited responses
 5
     to the Discovery requests within the next sixty (60) days, and then to supplement
 6

 7   as materials become available.
 8         Therefore, the parties request that this court dismiss the pending Motion to
 9
     Compel.
10

11         Jointly Submitted this Date September 15, 2020
12
     /s/ Warren R. Markowitz, Esq              /s/_Chad C Couchot
13
     Warren R. Markowitz (NVSBar #             Chad Couchot
14   15166C/ NYS 4613220)                      Schuering Zimmerman & Doyle, LLP
15   The Markowitz Law Firm                    400 University Avenue
     7260 W. Azure Dr, Suite 140-100           Sacramento, CA 95825
16   Las Vegas NV 89130                        916-567-0400
17   Office: 702-749-5831 xt 100               Fax: 916-568-0400
     Email:                                    Email: ccc@szs.com
18
     Warren@MarkowitzLawFirm.com               on behalf of Naphcare, Inc.
19   on behalf of Plaintiff Gustavo Ramos,
20
     HDSP Inmate #91166

21

22

23

24

25

26

27

28



                                             - 2 -
          Case 2:19-cv-00124-RFB-VCF Document 56 Filed 09/17/20 Page 3 of 4



 1                                        ORDER
 2
           Based on the foregoing, it is hereby ordered, adjudged, and decreed, that the
 3

 4   pending Motion to Compel, Docket # 54 is withdrawn and dismissed.
 5
           IT IS SO ORDERED.
 6

 7
           ___________________________________

 8         UNITED STATES MAGISTRATE JUDGE
 9
     DATED: ___________________
             9-17-2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            - 3 -
     Case 2:19-cv-00124-RFB-VCF Document 56 Filed 09/17/20 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                   - 4 -
